Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 7/28/2021.  Claims 1, 6, 8, 14 are amended; claim 11 is cancelled; claims 10, 12-13 and 16-17 are withdrawn from consideration as being drawn to non-elected invention; claims 18-20 are added.  Accordingly, claims 1-10 and 12-20 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claims 1-9, 14-15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “conductive particles do not overlap each other when viewed in the thickness direction”.  Applicant refers to portions of the specification, for e.g., Fig. 1B, and 1C for implicit support of the recitation.  However, figure 1A and 1B relate to cross-section view of figure 1A.  It is not clear in what way these figures implicitly support the 
Claims 2-9, 11, 14-15 and 18-20 are subsumed by this rejection because of the dependence either directly or indirectly on independent claim 1.
Claim 19 recites “major axis direction of each of the conductive particles are inclined relative to the film surface of the anisotropic conductive film”.  It is not clear if the inclination angle is less than 400 for a number percentage of 80% or more of the conductive particles as in independent claim 1 or if the scope is broader.  Hence, metes and bounds of present claims cannot be ascertained by one skilled in art prior to the filing of present application.
Claim 20 recites “major axis direction of the conductive particles are set in parallel to a longitudinal direction of the anisotropic conductive film as viewed in the plan view”.  It is not clear if this arrangement of conductive particles (i.e. 00 for the longitudinal direction with respect to the film as viewed in plan view) is for 80% or more or any other amount.  Hence, metes and bounds of present claims cannot be ascertained by one skilled in art prior to the filing of present application.

Claim Rejections - 35 USC § 103

Claims 1, 3-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al (JP 63-086783 A) in view of Kanota et al (JP 2005-325366 A) and Kozuka et al (US 2001/0046021 A1).
It is noted that Kawaguchi et al (JP 63-086783 A) is in Japanese and a copy of the translation into English was provided with office action mailed 7/8/2019.  Additionally, Kanota et al (JP 2005-325366 A) is in Japanese.  A copy of the translation into English 
Regarding claim 1, Kawaguchi et al disclose anisotropically conductive adhesive film (title).  Electrically conductive fibers are dispersed into a film and the fibers are oriented parallel with the film surface (i.e. reads on inclination angle formed between a film surface of the anisotropic conductive film and a major axis of each of the conductive particles is less than 400 for 80% or more of conductive particles in present claim 1).  The conductive fibers have an aspect ratio of ≥ 3 (abstract) which reads on conductive particles have an aspect ratio of 1.2 or more in present claim 1.  See Figure 1, wherein the fibers are dispersed without being in contact with one another.  Figure 1 in combination with the teaching that fibers are oriented parallel with the film surface reads on “as viewed in plan view the conductive particles are regularly arranged and are dispersed without being in contact with one another”.  See example 2, wherein the carbon fibers having a length of 60 microns are arranged parallel to each other.  See example, wherein epoxy resin is used (page 4, line 25) and the adhesive is an insulating heat adhesive (page 4, line 9) which reads on the insulating adhesive layer in present claim 1.  With respect to the thickness of anisotropically conductive heat adhesive film, if it is too thick, the flow rate of resin when it is heat-pressed becomes large, accompanied by excessive movement of the conductive fiber.  Since the migration of runoff fibers prevents stability of the anisotropic conductivity, and the lateral insulation property may be poor, the thickness is 10 to 200 cm and preferably 10 to 70 microns (page 3, lines 22-27) which overlaps with thickness of the anisotropic conductive film in present claim 1.
Kawaguchi et al are silent with respect to conductive particles do not overlap with each other when viewed in the thickness direction; and inorganic filler in the insulating adhesive layer.
However, regarding conductive particles do not overlap with each other when viewed in the thickness direction, Kanota et al teach an anisotropic conductive adhesive film having excellent resolution which can correspond with fine pitch without a secondary aggregation of conductive particles.  The anisotropic conductive adhesive film is an adhesive film in which the conductive particles are spread, fixed and concentrated with a flow of air in the surface layer of an insulating adhesive agent (abstract).  In case where thickness of the circuit to be connected is thick, it is preferable to use a multilayer adhesive film in which an insulating adhesive is further bonded to an insulating adhesive surface on which conductive particles are arranged, and conductive particles are arranged at specific positions in the thickness direction of the insulating adhesive (paragraph 0010).  Therefore, in light of the teachings in Kanota et al, it would have been obvious to one skilled in art prior to the filing of present application, to arrange conductive particles at specific positions in the thickness direction including the arrangement in which there is no overlap of the conductive particles when viewed in the thickness direction, for obtaining an anisotropic conductive adhesive film having excellent resolution which can correspond with fine pitch without a secondary aggregation of conductive particles, absent evidence to the contrary.
Regarding inorganic filler in the insulating adhesive layer, Kozuka et al teach anisotropic conductive adhesive comprising an insulating adhesive and conductive particles dispersed in the insulating adhesive (paragraphs 0051-0053).  It is preferable to add fillers to the insulating resin.  As for the filler, an insulating filler such as titanium dioxide is preferable.  The insulating inorganic particle is used normally at about 10 to 100 wt% with respect to 100% by weight of a resin composition of the adhesive (which overlaps with the amount of insulating filler in present claim 1).  The flowability of insulating adhesive can be adjusted by adding the insulating inorganic particle as the filler and the adhesive can be prevented from flowing in a reverse direction even if the 
Regarding claim 3, see figure 1, of Kawaguchi et al, wherein the conductive particles have a cylindrical shape.
Regarding claim 4, conductive fibers, of Kawaguchi et al, have an aspect ratio of ≥ 3 (abstract).
Regarding claim 5, see example 2, of Kawaguchi et al, wherein the conductive fibers have a fiber length of 60 µm (page 5, line 4).
Regarding claims 6 and 7, see Figure 1, of Kawaguchi et al, wherein the conductive particles are separated by at least 0.5 times the minor axis length of the conductive particle and not overlapped in the longitudinal direction of the anisotropic conductive film.
Regarding claims 8, 9, and 19-20, electrically conductive fibers, in Kawaguchi et al, are dispersed into a film and the fibers are oriented parallel with the film surface (abstract).  See Figure 1, wherein major axis direction of conductive particles are set parallel (i.e. inclination angle of 00) to the longitudinal direction of the anisotropic conductive film as viewed in plan view.
Regarding claim 18, Kawaguchi et al teach that conductive fibers have an aspect ratio of ≥ 3 (abstract).  It is the office’s position that instantly claimed aspect ratio of less than 3 and that taught by ≥ 3 i.e. equal to 3 are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where, despite a slight difference in the ranges, court held that such a prima facie case of obviousness exists where the claimed range and prior art range do not overlap, but are close enough so that one skilled in the art would have expected them to have the same properties
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al (JP 63-086783 A) in view of Kanota et al (JP 2005-325366 A), Kozuka et al (US 2001/0046021 A1), and Honda et al (JP 2010-183049 A).
It is noted that Honda et al (JP 2010-183049 A) is in Japanese and a copy of the translation into English was provided with office action mailed 7/8/2019.  All line/paragraph citations, in the rejection set forth below, are to the translation.
The discussion with respect to Kawaguchi et al, Kanota et al, and Kozuka et al, in paragraph 5 above is incorporated here by reference.
Kawaguchi et al, Kanota et al, and Kozuka et al are silent with respect to columnar glass particles having a conductive layer on at least a portion of a surface.
However, Kawaguchi et al in the general disclosure teach examples of conductive particles that include metals or ceramic materials such as Al, Cu, rayon based, polyacrylonitrile based, pitch based carbon fibers (page 2, lines 25-26).  Additionally, Honda et al teach a circuit connecting material containing an adhesive compositions and a filler dispersed in the adhesive composition (abstract).  In one embodiment, the adhesive composition comprises conductive particles (paragraph 0043).  Examples of conductive particles include Au, Cu, ceramic particles, plastic particles or non-conductive glass particles and may be coated with metal (paragraph 0057).  Therefore, in light of the teachings in Honda et al and the general disclosure of Kawaguchi et al, it would have been obvious to one skilled in art prior to the filing of present application, to use any of the conductive particles, including glass coated with .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al (JP 63-086783 A) in view of Kanota et al (JP 2005-325366 A), Kozuka et al (US 2001/0046021 A1), and Tam (US 2005/0276918 A1).
The discussion with respect to Kawaguchi et al, Kanota et al, and Kozuka et al, in paragraph 5 above is incorporated here by reference.
Kawaguchi et al, Kanota et al, and Kozuka et al are silent with respect to arrangement of conductive particles in which a circumscribed line of an optional conductive particle in the film short side direction penetrates a conductive particle adjacent to the optional conductive particle.
However, Tam in the same field of endeavor teaches an anisotropic conductive film insulating adhesive matrix containing conductive particles distributed in a substantially uniform pattern (abstract).  The spacing and positions of neighboring conductive particles may be controlled so that risk of lateral particle contacts may be minimized or eliminated (paragraph 0023).  The size and center-to-center spacing of the raised elements will depend on the size and desired positioning of the conductive particles.  The raised elements may be arranged in any desired geometry or pattern such as hexagonal, rectangular as well as other shapes and positions (paragraph 0025).  The conductive particles having a cylindrical shape are possible (paragraph 0026).  Therefore, in light of the teachings in Tam, it would have been obvious to one skilled in art prior to the filing of present application, to arrange the conductive particles in any uniform arrangement, including a rectangular pattern, for above mentioned advantages.  Additionally, one skilled in art would have a reasonable basis to expect the 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al (JP 63-086783 A) in view of Kanota et al (JP 2005-325366 A), Kozuka et al (US 2001/0046021 A1), and Tsukagoshi et al (JP 09-312176 A).
It is noted that Tsukagoshi et al (JP 09-312176 A) is in Japanese and a copy of the translation into English was provided with office action mailed 7/8/2019.  All line/paragraph citations, in the rejection set forth below, are to the translation
The discussion with respect to Kawaguchi et al, Kanota et al, and Kozuka et al, in paragraph 5 above is incorporated here by reference.
Kawaguchi et al, Kanota et al, and Kozuka et al, are silent with respect to insulating adhesive layer containing an insulating spacer.
However, Tsukagoshi et al teach a connecting member which can reduce the flow-out of electrolyte from an electrode and which has high resolution and excellent connecting reliability.  The connecting member is a multi-layer connecting member obtained by forming an insulating adhesive layer on at least one surface of conductive adhesive layer (abstract).  See claim 6, wherein the insulating layer contains insulating particles.  Therefore, in light of the teachings in Tsukagoshi et al, it would have been obvious to one skilled in art prior to the filing of present application, to add an insulating layer containing insulating particles over the adhesive layer containing conductive adhesive layer, for above mentioned advantages

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 5-8, of office action mailed 1/28/2021 are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 10 below).

Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that (A) there is no motivation to combine Kawaguchi and Kanota because Kawaguchi’s anisotropic film exhibits anisotropic conductivity in a thickness direction of the film as a result of contact between the fibers arranged in parallel.  Kawaguchi’s fibers are required to overlap each other in the thickness direction of the film so that when the film is thermally compressed, the fibers contact each other (see fig. 2) in order to conduct electricity in the thickness direction.  Hence, modifying Kawaguchi with Kanota means that the fibers cannot contact each other in the thickness direction of the film and results in a fundamental change on how Kawaguchi anisotropic film operates; (B) claim 1 recites in part “as viewed in plan view of the anisotropic conductive film, the conductive particles are … dispersed without being in contact with each other”.  Office action asserts that this feature is disclosed in Kawaguchi.  In the office action of page 4, this assertion is followed by the sentence “see example …” followed by two citations on page 4, lines 9 and 25, respectively.  These two citations are related to insulating heat adhesive and epoxy resin.  Contrary to Office action assertion, Kawaguchi fails to disclose the conductive particles are dispersed without being in contact with each other as viewed in plan view.  Figure 1 discloses a .
With respect to (A), Applicant’s attention is drawn to Kawaguchi et al wherein it teaches that in Fig. 1, the conductive fiber 2 is dispersed in the heat adhesive resin 3.  Next when this is subjected to heat pressure, the insulating heat adhesive resin 3 flows and is compressed as shown in Fig. 2 (page 4, lines 5-10 of the translation of Kawaguchi).  Hence, it is clear that conductive fibers do not have to be in contact with each other in the thickness direction to obtain a film that has conductivity, because such connection is achieved when the film is heated and the resin flows.
With respect to (B), applicant’s attention is drawn to figure 1, of Kawaguchi which meets that the limitation that fibers are dispersed without being in contact with one another.  The reference to epoxy resin and insulating adhesive on page 4, lines 9 and 25 meets the limitation of present 1 that the anisotropic film comprises an insulating adhesive layer. Kawaguchi in example 2 states that carbon fiber with fiber diameter are arranged parallel to each other and example 1 the fibers are parallel to the surface of the film like body and oriented in one direction.  While the figure 2, shows the vertical profile, the conductive particles are not in contact with each other is implicit in the teaching in example 1 and 2 that they are arranged in parallel fashion.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764